DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/31/2022. In the current amendments, claim 28 is added. Claims 1-28 are pending and have been examined. 
in response to amendments and remarks filed on 08/31/2022, the 35 U.S.C. 112(f) Claim Interpretation, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejection to claims 18-19 and 21-27 have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 20:
a generator configured to generate a target sentence corresponding to a source sentence using a first decoding model;
a calculator configured to calculate reward information associated with the target sentence using a second decoding model; and
an updater configured to generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information
wherein the calculator is further configured to calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence
wherein the calculator is further configured to calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see “Claim Interpretation” section). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0063] discloses that “the generator 110, the calculator 120, and the updater 130 may be implemented by the processor”. Specification paragraphs [0058]-[00120] reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. Therefore, the claim lacks written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See MPEP 2181(II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, 20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see “Claim Interpretation” section). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0063] discloses that “the generator 110, the calculator 120, and the updater 130 may be implemented by the processor”. Specification paragraphs [0058]-[00120] reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II)(B) (“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, the claimed “generator”, “calculator”, and “updater” are interpreted as processors. 

Claim 16 recites the limitation "the other target sentence" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent basis renders the claim indefinite because it is unclear if "the other target sentence" refers to “a target sentence” or “another target sentence” in claim 1 since “a target sentence” and “another target sentence” can be the “other” target sentence in relation to each other. For examination purposes, "the other target sentence" has been interpreted as "the another target sentence".
Claim 27 recites the limitation "the other target sentence" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent basis renders the claim indefinite because it is unclear if "the other target sentence" refers to “a target sentence” or “another target sentence” in claim 18 since “a target sentence” and “another target sentence” can be the “other” target sentence in relation to each other. For examination purposes, "the other target sentence" has been interpreted as "the another target sentence".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating...a target sentence corresponding to a source sentence
generating...words of another target sentence in an order different from a generated word order of the target sentence information
generating...reward information associated with the target sentence and the words
generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating...a target sentence corresponding to a source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); generating...words of another target sentence in an order different from a generated word order of the target sentence information (generating words in different orders corresponds to evaluation and judgment); generating...reward information associated with the target sentence and the words (corresponds to mathematical calculation because generating reward, in view of the Specification, amounts to calculating a reward, which is performed through the mathematical calculation of Specification [0083]-[0085] and [0087]-[0089]); generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model (generating an updated model by resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A; [0087]-[0089])).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the reward information comprises generating the reward information based on a probability that each of plural words included in the target sentence is generated from the second decoding model
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the reward information comprises generating the reward information based on a probability that each of plural words included in the target sentence is generated from the second decoding model (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the reward information further comprises generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the reward information further comprises generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
S Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the reward information further comprises generating the reward information based on a word sequence in which the plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the reward information further comprises generating the reward information based on a word sequence in which the plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “using a first decoding model” and “wherein the first decoding model is a forward decoding model comprising a recurrent neural network (RNN)” amount to mere instruction to use a specific type of first decoding model to implement the mental process of “generating...a target sentence...”.  The additional elements of “using a second decoding model”, “using the second decoding model”, and “the second decoding model is a backward decoding model comprising another RNN” amount to mere instruction to use a specific type of second decoding model to implement the mental process of “generating...words of another target sentence in an order different...” and the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “wherein the first decoding model is a forward decoding model comprising a recurrent neural network (RNN)”, “using a second decoding model”, “using the second decoding model”, “the second decoding model is a backward decoding model comprising another RNN”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the resetting of the respective weights comprises generating, ...policy information associated with the target sentence, and
resetting the respective weights based on the respective weights corresponding to a specified condition, using the generated policy information and the generated reward information. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the resetting of the respective weights comprises generating, ...policy information associated with the target sentence (corresponds to mathematical calculation), and resetting the respective weights based on the respective weights corresponding to a specified condition, using the generated policy information and the generated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward and policy information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using the first decoding model” amounts to mere instruction to use a first decoding model to implement the mathematical calculation of generating policy information. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using the first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating of the policy information comprises generating the policy information based on a probability that each of plural words included in the target sentence is generated from the first decoding model 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating of the policy information comprises generating the policy information based on a probability that each of plural words included in the target sentence is generated from the first decoding model (corresponds to mathematical calculation, see Specification [00101]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using the first decoding model” amounts to mere instruction to use a first decoding model to implement the mathematical calculation of generating policy information. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using the first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the policy information further comprises generating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the policy information further comprises generating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using the first decoding model” amounts to mere instruction to use a first decoding model to implement the mathematical calculation of generating policy information. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using the first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences 
and the target sentences are generated from the source sentence... 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A); and the target sentences are generated from the source sentence (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using the first decoding model” amounts to mere instruction to use a first decoding model to implement the mathematical calculation of generating policy information. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using the first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model
target sentences are generated from the source sentence...
and the objective function is defined by reward information and policy information associated with each of the target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In In particular, the above limitations in the context of this claim encompass the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model (corresponds to mathematical relationships and equations, see Specification [00113]-[00116]); the target sentences are generated from the source sentence (corresponds to evaluation and judgment); and the objective function is defined by reward information and policy information associated with each of the target sentences (corresponds to mathematical relationship, see Specification [00113]-[00116]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using the first decoding model” amounts to mere instruction to use a first decoding model to implement the mathematical calculation of generating policy information. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using the first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range  (generating a sentence corresponding to another sentence in response to a final result value from the first decoding model corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence
the generating of the reward information comprises generating....reward information associated with the target sentences generated at the first time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); the generating of the reward information comprises generating....reward information associated with the target sentences generated at the first time (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence 
the generating of the reward information comprises generating...reward information associated with the specified number of target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence by sampling an output value output corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); the generating of the reward information comprises generating...reward information associated with the specified number of target sentences (corresponds to mathematical calculation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating first target sentences based on an output value output from the first decoding model in response to each of plural words included in the source sentence
generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating first target sentences based on an output value output from the first decoding model in response to each of plural words included in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (generating a sentence in response to a final result value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the generating of the reward information comprises generating...first reward information associated with the first target sentences, and
generating...second reward information associated with the second target sentences
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass wherein the calculating of the reward information comprises calculating...first reward information associated with the first target sentences and calculating...second reward information associated with the second target sentences (correspond to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...”, and “generating...first reward information”, and “generating...first reward information”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating...the other target sentence corresponding to the source sentence;
generating...reward information associated with the other target sentence; and
resetting a weight of each of nodes in the second decoding model based on the generated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generating...the other target sentence corresponding to the source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); generating...reward information associated with the other target sentence (corresponds to mathematical calculation); resetting a weight of each of nodes in the second decoding model based on the generated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...” and mathematical calculation of “generating...reward information”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...” and mental process of “generating...the other target sentence”. The additional element of “processor implemented” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a processor implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generating...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generating...words of another target sentence in an order different...” and mathematical calculation of “generating...reward information”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generating...reward information...” and mental process of “generating...the other target sentence”. The additional element of “processor implemented” and “non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, “processor implemented”, and “non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate...a target sentence corresponding to a source sentence...
generate...words of another target sentence in an order different from a generated word order of the target sentence
generate...reward information associated with the target sentence and the words
generate, based on the generated reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate...a target sentence corresponding to a source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); generate...words of another target sentence in an order different from a generated word order of the target sentence (generating words in different orders corresponds to evaluation and judgment); generate...reward information associated with the target sentence and the words (corresponds to mathematical calculation because generating reward, in view of the Specification, amounts to calculating a reward, which is performed through the mathematical calculation of Specification [0083]-[0085] and [0087]-[0089]); generate, based on the generated reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A; [0087]-[0089])).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate the reward information based on a word sequence in which plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate the reward information based on a word sequence in which plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence (corresponds to mathematical calculation, relationship, and equation; see Specification [0083]-[0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate a target sentence corresponding to a source sentence...;
calculate reward information associated with the target sentence...; and
generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information
calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence
calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate a target sentence corresponding to a source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); calculate reward information associated with the target sentence (corresponds to mathematical calculation because this limitation, in view of the Specification, amounts to calculating a reward, which is performed through the mathematical calculation of Specification [0083]-[0085] and [0087]-[0089]); generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (generating an updated model by resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A; [0087]-[0089])); calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence (corresponds to mathematical calculation because this limitation, in view of the Specification, amounts to calculating a reward, which is performed through the mathematical calculation of Specification [0083]-[0085] and [0087]-[0089]; arranging words in different orders corresponds to evaluation and judgment); calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “calculate reward information...”. The additional element of “generator configured to”, “calculator configured to”, and “updater configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “generator configured to”, “calculator configured to”, and “updater configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of plural words included in the target sentence are separated 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of plural words included in the target sentence are separated (correspond to mathematical calculations; see Specification [00103]-[00106]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by generating a probability that a second character is generated from the second decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by generating a probability that a second character is generated from the second decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 23 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (generating a sentence corresponding to another sentence in response to a final result value from the first decoding model corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 24 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence
generate reward information associated with the target sentences generated at the first time... 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); generate reward information associated with the target sentences generated at the first time (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 25 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate first target sentences based on an output value output from the first decoding model in response to each of plural words in the source sentence
generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate first target sentences based on an output value output from the first decoding model in response to each of plural words in the source sentence (generating a sentence based on an output value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper); generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (generating a sentence in response to a final result value corresponds to evaluation of output and judgment of the target sentence based on output with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 26 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate...first reward information associated with the first target sentences, and
generate...second reward information associated with the second target sentences 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate...first reward information associated with the first target sentences, and generate...second reward information associated with the second target sentences (correspond to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...” and “generate...first reward information” and “generate...second reward information”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 27,
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 27 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate...the other target sentence corresponding to the source sentence 
generate...reward information associated with the other target sentence
reset respective weights of nodes in the second decoding model based on the generated reward information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate...the other target sentence corresponding to the source sentence (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); generate...reward information associated with the other target sentence (corresponds to mathematical calculation); reset respective weights of nodes in the second decoding model based on the generated reward information (resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A) based on calculation of reward information (corresponds to mathematical calculation)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...” and mathematical calculation of “generate...reward information”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...” and mental process of “generate...the other target sentence”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 28,
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 28 is directed to a sentence generating apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate the reward information by generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass calculate the reward information by generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (corresponds to mathematical calculation, see Specification [00100]-[00105]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional element of “using a first decoding model” amounts to mere instruction to use a first decoding model to implement the mental process of “generate...a target sentence...”. The additional element of “using a second decoding model” amounts to mere instruction to use a second decoding model to implement the mental process of “generate...words of another target sentence in an order different...”. The additional element “using the second decoding model” amounts to mere instruction to use a second decoding model to implement the mathematical calculation of “generate...reward information...”. The additional element of “one or more processors configured to” amounts to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “one or more processors configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”).

Regarding Claim 1,
Al Hasan et al. teaches A processor implemented method, comprising (Fig. 1 teaches processor implemented):
generating, using a first decoding model, a target sentence corresponding to a source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model));
generating, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence; generating, using the second decoding model, reward information associated with the target sentence and the words (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models, also see Fig. 6).
Al Hasan et al. does not appear to explicitly teach generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model.
However, Hendricks et al. teaches generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 5,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the first decoding model is a forward decoding model comprising a recurrent neural network (RNN), and the second decoding model is a backward decoding model comprising another RNN (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches the bidirectional RNN encoder-decoder (corresponds to first decoding model) is a forward decoding model comprising a recurrent neural network; Col. 3 lines 41-45: “the word-level attention-based model is a stacked residual word-level bidirectional LSTM network and the character-level attention-based model is a stacked residual character-level bidirectional LSTM network” teaches the stacked residual LSTM networks (corresponds to second decoding model) can be a bidirectional LSTM network, which corresponds to backward decoding model comprising another RNN).
Regarding Claim 11,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).
Regarding Claim 12,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence, and the generating of the reward information comprises generating, using the second decoding model, reward information associated with the target sentences generated at the first time (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 8 lines 37-47: “As shown in FIG. 3, RNNs may resolve such sequence prediction problems as they typically possess three sets of shared parameters across the network: input to hidden weights (W) 302, hidden to hidden weights (U) 304, and hidden to output weights (V) 306. This weight sharing property allows RNNs to be suitable for variable-sized inputs in NLP problems. (As shown in FIG. 3, RNNs include an input layer 308, a hidden layer 310, and an output layer 312.) In FIG. 3, X0,1, . . . t refer to the input word/character at time, t; h0,1, . . . t refer to the corresponding hidden state at time, t; and y denotes the output” and Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teach generating target sentence at a first time based on output value y from a first RNN).
Regarding Claim 13,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating a specified number of target sentences by sampling an output value output from the first decoding model at a first time in response to a word in the source sentence, and the generating of the reward information comprises generating, using the second decoding model, reward information associated with the specified number of target sentences (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LSTM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches specified number of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) by sampling output value at a first time in response to source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models).
Regarding Claim 14,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches wherein the generating of the target sentence comprises generating first target sentences based on an output value output from the first decoding model in response to each of plural words included in the source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model) and its outputs), 
and generating second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).

Regarding Claim 15,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 14.
Al Hasan et al. further teaches wherein the generating of the reward information comprises generating, using the second decoding model, first reward information associated with the first target sentences; and generating, using the second decoding model, second reward information associated with the second target sentences (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches rewards are calculated for multiple candidate paraphrases, which corresponds to calculating a first reward for first target sentence and second reward for second sentence).
Regarding Claim 16,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches further comprising: generating, using the second decoding model, the other target sentence corresponding to the source sentence; generating, using the first decoding model, reward information associated with the other target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model), which corresponds to generating, using the second decoding model, a new target sentence corresponding to the source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information includes selecting paraphrases (correspond to target sentences) generated from first and second encoding models (corresponds to using both first and second encoding models).
Hendricks et al. further teaches resetting a weight of each of nodes in the second decoding model based on the generated reward information (Fig. 2 and Fig. 3 teach training a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions, wherein the next iteration of training of the recurrent explanation generator model generates a second decoding model; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to second decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 17,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. further teaches non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Col. 12 line 59 to Col. 13 line 20 teaches computer-readable storage medium storing instructions; Col. 7 lines 1-3 teaches processor executing instructions).
Regarding Claim 18,
Al Hasan et al. teaches A sentence generating apparatus, comprising: one or more processors configured to (Fig. 1 teaches processor implemented sentence generating apparatus):
generate, using a first decoding model, a target sentence corresponding to a source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model));
generate, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence; generate, using the second decoding model, reward information associated with the target sentence and the words (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models, also see Fig. 6).
Al Hasan et al. does not appear to explicitly teach generate, based on the generated reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model.
However, Hendricks et al. teaches generate, based on the generated reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model. (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Regarding Claim 19,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 18.
Al Hasan et al. further teaches one or more processors is further configured to generate the reward information based on a word sequence in which plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor).
Regarding Claim 21,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 18.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate the reward information by inputting, to the second decoding model, a word sequence in which characters included in each of plural words included in the target sentence are separated (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 10 lines 1-9: “the word-level and character-level LSTM networks are generated based on the words, characters, and/or other features of the training corpus (e.g., without the need for word and/or character-level embeddings). In such embodiments, the word-level sequence-to-sequence model is a stacked residual word-level bidirectional LSTM network and the character-level sequence-to-sequence model is a stacked residual character-level bidirectional LSTM network” teaches inputs to the stacked residual LSTM networks (corresponds to second decoding model) are word sequences in which characters included in words are separated; Col. 5 lines 36-43: “A specific user 12 may only be interested in a fraction of the information conveyed in a report, for example, as a reminder during a medical intervention, treatment planning, and/or at other times. Using clinical paraphrase generation as an example, system 10 is configured to paraphrase language in clinical documents such that a user 12 may quickly come up to speed with the latest information relevant to a particular patient” teaches candidate paraphrases (correspond to target sentences) generated from the models contain information from the input training data; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor).
Regarding Claim 23,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate target sentences in response to a final result value, among final result values output from the first decoding model in response to the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking); Fig. 1 teaches processor).
Regarding Claim 24,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate target sentences based on an output value output from the first decoding model at a first time in response to a word in the source sentence; and generate reward information associated with the target sentences generated at the first time using the second decoding model (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 8 lines 37-47: “As shown in FIG. 3, RNNs may resolve such sequence prediction problems as they typically possess three sets of shared parameters across the network: input to hidden weights (W) 302, hidden to hidden weights (U) 304, and hidden to output weights (V) 306. This weight sharing property allows RNNs to be suitable for variable-sized inputs in NLP problems. (As shown in FIG. 3, RNNs include an input layer 308, a hidden layer 310, and an output layer 312.) In FIG. 3, X0,1, . . . t refer to the input word/character at time, t; h0,1, . . . t refer to the corresponding hidden state at time, t; and y denotes the output” and Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teach generating target sentence at a first time based on output value y from a first RNN; Fig. 1 teaches processor).
Regarding Claim 25,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate first target sentences based on an output value output from the first decoding model in response to each of plural words in the source sentence (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model) and its outputs; Fig. 1 teaches processor); 
and generate second target sentences in response to a final result value, among final result values output from the first decoding model in response to an entirety of the source sentence, being in a specified range (Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches generating the output paraphrases (corresponds to target sentences) in response to ensemble component containing multiple models (including first encoding model) generating output values representing the candidate paraphrases in response to the input source sentence, and determining which candidate paraphrase has output value that would render it the highest ranked (corresponds to value being in specified range wherein the range is associated with the ranking)).
Regarding Claim 26,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 25.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate, using the second decoding model, first reward information associated with the first target sentences; and generate, using the second decoding model, second reward information associated with the second target sentences (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model); Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Col. 11 lines 32-53: “Reinforcement component 38 is configured to determine and/or utilize a reward function reinforcement learning model...Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function. The reward function measures how close the candidate paraphrase is to the source/target sentence context. The reward function can be defined by any sentence similarity function that can measure the similarity between two sentences in terms of meaningfulness, novelty, and grammaticality...Reinforcement component 38 is configured such that the paraphrase generated by system 10 is a highest ranked (e.g., based on the comparisons and/or "rewards") one of the candidate paraphrases” teaches rewards are calculated for multiple candidate paraphrases, which corresponds to calculating a first reward for first target sentence and second reward for second sentence; Fig. 1 teaches processor).
Regarding Claim 27,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the one or more processors is further configured to generate, using the second decoding model, the other target sentence corresponding to the source sentence; generate, using the first decoding model, reward information associated with the other target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model), which corresponds to generating, using the second decoding model, a new target sentence corresponding to the source sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information includes selecting paraphrases (correspond to target sentences) generated from first and second encoding models (corresponds to using both first and second encoding models; Fig. 1 teaches processor).
Hendricks et al. further teaches reset respective weights of nodes in the second decoding model based on the generated reward information (Fig. 2 and Fig. 3 teach training a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions, wherein the next iteration of training of the recurrent explanation generator model generates a second decoding model; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to second decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).

Claims 2-4, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Yu et al. (“SeqGAN: Sequence Generative Adversarial Nets with Policy Gradient”).
Regarding Claim 2,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach wherein the generating of the reward information comprises generating the reward information based on a probability that each of plural words included in the target sentence is generated from the second decoding model.
However, Yu et al. teaches wherein the generating of the reward information comprises generating the reward information based on a probability that each of plural words included in the target sentence is generated from the second decoding model (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward based on a probability the sequence (corresponds to target sentence) is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).
Regarding Claim 3,
Al Hasan et al. in view of Hendricks et al. in view of Yu et al. teaches the method of claim 2.
Yu et al. further teaches wherein the generating of the reward information further comprises generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward by, based on real sequence data (corresponds to source sentence) and synthetic sequence data, calculating a probability the synthetic sequence is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data at a current time; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences; pg. 2853 last full paragraph:
    PNG
    media_image2.png
    210
    396
    media_image2.png
    Greyscale
 teaches the generative model produces first word output at a previous time).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).

Regarding Claim 4,
Al Hasan et al. in view of Hendricks et al. in view of Yu et al. teaches the method of claim 2.
Al Hasan et al. further teaches wherein the generating of the reward information further comprises generating the reward information based on a word sequence in which the plural words included in the target sentence are arranged in an order different from an order of the plural words in the target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models).
Regarding Claim 20,
Al Hasan et al. teaches A sentence generating apparatus, comprising (Fig. 1 teaches processor implemented sentence generating apparatus):
a generator configured to generate a target sentence corresponding to a source sentence using a first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Fig. 1 teaches processor);
a calculator configured to calculate reward information associated with the target sentence using a second decoding model; and an updater configured to...wherein the calculator is further configured to calculate the reward information based on a word sequence in which words included in the target sentence are arranged in an order different from an order of the words in the target sentence (Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model; Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models; Fig. 1 teaches processor), and
wherein the calculator is further configured to calculate the reward information... (Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information; Fig. 1 teaches processor).
Al Hasan et al. does not appear to explicitly teach generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information.
However, Hendricks et al. teaches generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hendricks et al. to the disclosed invention of Al Hasan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6).
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time.
However, Yu et al. teaches calculate the reward information by calculating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward by, based on real sequence data (corresponds to source sentence) and synthetic sequence data, calculating a probability the synthetic sequence is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data at a current time; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences; pg. 2853 last full paragraph:
    PNG
    media_image2.png
    210
    396
    media_image2.png
    Greyscale
 teaches the generative model produces first word output at a previous time).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).
Regarding Claim 28,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 19.
Al Hasan et al. further teaches wherein the one or more processors is further configured to calculate the reward information (Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function” teaches calculating reward information; Fig. 1 teaches processor).

Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach calculate the reward information by generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time.
However, Yu et al. teaches calculate the reward information by generating, based on the source sentence and a first word output from the second decoding model at a previous time, a probability that a second word is generated from the second decoding model at a current time (Fig. 1 and pg. 2853 last paragraph to pg. 2854: “As illustrated in Figure 1, the discriminative model Dφ is trained by providing positive examples from the real sequence data and negative examples from the synthetic sequences generated from the generative model Gθ. At the same time, the generative model Gθ is updated by employing a policy gradient and MC search on the basis of the expected end reward received from the discriminative model Dφ. The reward is estimated by the likelihood that it would fool the discriminative model Dφ” and pg. 2854 first to second full paragraph: “The rational of the objective function for a sequence is that starting from a given initial state, the goal of the generator is to generate a sequence which would make the discriminator consider it is real. The next question is how to estimate the action-value function. In this paper, we use the REINFORCE algorithm...and consider the estimated probability of being real by the discriminator...as the reward” teach calculating the reward by, based on real sequence data (corresponds to source sentence) and synthetic sequence data, calculating a probability the synthetic sequence is real or not, which corresponds to probability that the words in the sequence is generated from a generative model (corresponds to second decoding model) or is real data at a current time; pg. 2855 third full paragraph: “We use recurrent neural networks (RNNs)...as the generative model. An RNN maps the input embedding representations...of the sequence...into a sequence of hidden states...by using the update function g recursively...a softmax output layer z maps the hidden states into the output token distribution” teaches the generative model maps the input embedding representations to output token distribution, thus rendering a decoding model; pg. 2857 third full paragraph: “For text generation scenarios, we apply the proposed Seq-GAN to generate Chinese poems and Barack Obama political speeches. In the poem composition task, we use a corpus5 of 16,394 Chinese quatrains, each containing four lines of twenty characters in total...In the Obama political speech generation task, we use a corpus6, which is a collection of 11,092 paragraphs from Obama’s political speeches” teaches the sequences can be considered sentences; pg. 2853 last full paragraph:
    PNG
    media_image2.png
    210
    396
    media_image2.png
    Greyscale
 teaches the generative model produces first word output at a previous time).
Al Hasan et al., Hendricks et al., and Yu et al. are analogous art to the claimed invention because they are directed to sentence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yu et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a] benefit of using the discriminator Dφ as a reward function is that it can be dynamically updated to further improve the generative model iteratively” (Yu et al. pg. 2854 third full paragraph).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Bahdanau et al. (“AN ACTOR-CRITIC ALGORITHM FOR SEQUENCE PREDICTION”).
Regarding Claim 6,
Al Hasan et al. in view of Hendricks et al. teaches the method of claim 1.
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach wherein the resetting of the respective weights comprises generating, using the first decoding model, policy information associated with the target sentence, and resetting the respective weights based on the respective weights corresponding to a specified condition, using the generated policy information and the generated reward information.
However, Bahdanau et al. teaches wherein the resetting of the respective weights comprises generating, using the first decoding model, policy information associated with the target sentence, and resetting the respective weights based on the respective weights corresponding to a specified condition, using the generated policy information and the generated reward information (Algorithm 1 Step 6 teaches updating the weights of the critic and actor models (corresponds to resetting weights) based on respective weights corresponding to the specified condition in Algorithm 1 Step 1 and based on output values;  pg. 3 fourth full paragraph:
    PNG
    media_image3.png
    605
    824
    media_image3.png
    Greyscale
teaches the RNN (corresponds to first decoding model) calculates the output values based on reward information and policy information in the form of actions and returns).
Al Hasan et al., Hendricks et al., and Bahdanau et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bahdanau et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “an actor-critic approach to sequence prediction” that “takes the task objective into account during training and uses the ground-truth output to aid the critic in its prediction of intermediate targets for the actor” and “leads to significant improvements over maximum likelihood training on both a synthetic task and a machine translation benchmark” (Bahdanau et al. pg. 11 first paragraph).
Regarding Claim 7,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Bahdanau et al. further teaches wherein the generating of the policy information comprises generating the policy information based on a probability that each of plural words included in the target sentence is generated from the first decoding model (pg. 3 third and fourth full paragraphs 
    PNG
    media_image4.png
    355
    801
    media_image4.png
    Greyscale
and pg. 2 last paragraph: 
    PNG
    media_image5.png
    104
    784
    media_image5.png
    Greyscale
 teach calcualting actions and returns (correspond to policy informatino)  based on proabilities of the tokens (words) included in the target sentence generated from the RNN (corresponds to first dceoding model)).
Al Hasan et al., Hendricks et al., and Bahdanau et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Bahdanau et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “an actor-critic approach to sequence prediction” that “takes the task objective into account during training and uses the ground-truth output to aid the critic in its prediction of intermediate targets for the actor” and “leads to significant improvements over maximum likelihood training on both a synthetic task and a machine translation benchmark” (Bahdanau et al. pg. 11 first paragraph).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) in view of Bahdanau et al. (“AN ACTOR-CRITIC ALGORITHM FOR SEQUENCE PREDICTION”) and further in view of Ren et al. (“Deep Reinforcement Learning-based Image Captioning with Embedding Reward”).
Regarding Claim 8,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 7.
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the generating of the policy information further comprises generating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time.
However, Ren et al. teaches wherein the generating of the policy information further comprises generating, based on the source sentence and a first word output from the first decoding model at a previous time, a probability that a second word is generated from the first decoding model at a current time (pg. 3 Sections 3.1.1 & 3.1.2: 
    PNG
    media_image6.png
    273
    460
    media_image6.png
    Greyscale
 and 
Fig. 1 and caption: “Figure 1. Illustration of the proposed decision-making framework. During our lookahead inference procedure, we utilize a “policy network” and a “value network” to collaboratively predict the word for each time step. The policy network provides an action prediction that locally predicts the next word according to current state. The value network provides a reward prediction that globally evaluates all possible extensions of the current state” teach calculating probability that a second word is generated from decision-making framework model (including value network and policy network) at a current time based on first word output from a previous time wherein the word generation process is represented by state-action space and the words predicted until a time step correspond to a source sentence).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).
Regarding Claim 9,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Al Hasan et al. further teaches the target sentences are generated from the source sentence using the first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model)).
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences.
However, Ren et al. teaches wherein the resetting of the respective weights further comprises resetting weights that maximize an objective function defined by reward information and policy information associated with each of target sentences (Fig. 1 teaches a decision-making model (corresponds to first decoding model) that decodes an image to generate a sentence wherein the first decoding model includes both a policy network and a value network; Fig. 2 teaches both the policy network and the value network include a RNN; pg. 4 Section 3.2: “We fix the CNNe weight, and learn the RNNe weights” teaches learning (training) the RNN includes updating weights of the RNN; pg. 4 Section 3.3:

    PNG
    media_image7.png
    48
    466
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    88
    467
    media_image8.png
    Greyscale
 
teaches learning policy network and value network (each includes an RNN) using deep reinforcement learning, which includes maximizing an objective function defined by reward information and policy information associated with the target sentences (see Fig. 1)).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).
Regarding Claim 10,
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. teaches the method of claim 6.
Al Hasan et al. further teaches target sentences are generated from the source sentence using the first decoding model (Col. 8 lines 55-61: “Thus, the bidirectional RNN architecture follows an RNN encoder-decoder approach where two RNNs are used to encode a source sentence in order to capture the contextual properties of the words in a sentence in both forward and backward directions; and then one RNN is used as a decoder to generate a target sentence” teaches generating a target sentence corresponding to a source sentence using bidirectional RNN encoder-decoder (corresponds to first decoding model); Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LS TM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” teaches different sets of candidate paraphrases (target sentences) are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model)).
Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al. does not appear to explicitly teach wherein the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model, and...and the objective function is defined by reward information and policy information associated with each of the target sentences.
However, Ren et al. teaches wherein the resetting of the respective weights further comprises resetting weights that minimize a loss function defined by an objective function and a probability that a predetermined correct sentence for the source sentence is generated from the first decoding model, and...and the objective function is defined by reward information and policy information associated with each of the target sentences (Fig. 1 teaches a decision-making model (corresponds to first decoding model) that decodes an image to generate a sentence wherein the first decoding model includes both a policy network and a value network; Fig. 2 teaches both the policy network and the value network include a RNN; pg. 4 Section 3.2: “We fix the CNNe weight, and learn the RNNe weights” teaches learning (training) the RNN includes updating weights of the RNN; pg. 4 Section 3.3:

    PNG
    media_image9.png
    336
    464
    media_image9.png
    Greyscale
teaches learning policy network (which includes an RNN) using deep reinforcement learning, which includes minimizing a loss function defined by an objective function and probability for the agent to take actions at each state 
    PNG
    media_image10.png
    21
    80
    media_image10.png
    Greyscale
, which corresponds to probability that a predetermined correct sentence for the source sentence is generated from the first decoding model; the objective function is defined by reward information and policy information such as state and action).
Al Hasan et al., Hendricks et al., Bahdanau et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. in view of Bahdanau et al.
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Al Hasan et al. (US 11,068,660 B2) in view of Hendricks et al. (“Generating Visual Explanations”) and further in view of Ren et al. (“Deep Reinforcement Learning-based Image Captioning with Embedding Reward”).
Regarding Claim 22,
Al Hasan et al. in view of Hendricks et al. teaches the sentence generating apparatus of claim 21.
Al Hasan et al. further teaches wherein the one or more processors is further configured to (Fig. 1 teaches processor).
Al Hasan et al. in view of Hendricks et al. does not appear to explicitly teach calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by generating a probability that a second character is generated from the second decoding model at a current time.
However, Ren et al. teaches calculate, based on the source sentence and a first character output from the second decoding model at a previous time, the reward information by generating a probability that a second character is generated from the second decoding model at a current time (pg. 3 Sections 3.1.1 & 3.1.2: 
    PNG
    media_image6.png
    273
    460
    media_image6.png
    Greyscale
 and 
Fig. 1 and caption: “Figure 1. Illustration of the proposed decision-making framework. During our lookahead inference procedure, we utilize a “policy network” and a “value network” to collaboratively predict the word for each time step. The policy network provides an action prediction that locally predicts the next word according to current state. The value network provides a reward prediction that globally evaluates all possible extensions of the current state” teach calculating probability that a second word is generated from decision-making framework model (including value network and policy network) at a current time based on first word output from a previous time wherein the word generation process is represented by state-action space and the words predicted until a time step correspond to a source sentence; Fig. 1 teaches words can be one character).
Al Hasan et al., Hendricks et al., and Ren et al. are analogous art to the claimed invention because they are directed to sequence generation models.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ren et al. to the disclosed invention of Al Hasan et al. in view of Hendricks et al. 
One of ordinary skill in the arts would have been motivated to make this modification leverage “a novel decision-making framework for image captioning utilizing a policy network and a value network” that “achieves state-of-the-art performance on the MS COCO dataset” (Ren et al. pg. 2 second full paragraph).

Response to Arguments
Applicant's arguments filed on 08/31/2022 with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections to claim 20 based on 35 U.S.C. 112(f) Claim Interpretation of claim 20 have been fully considered but they are not persuasive. Applicant asserts that “as a non-limiting example, at least FIGS. 3A-10 and paragraphs [0084], [0088], [0092], [0099], [001 03], [00105], [00112], [00116], [00118], and [00123] of the originally-filed specification satisfy the requirement of MPEP 2181 (ll)(B), and also represent various algorithms” (Remarks, pg. 9).
Examiner’s Response:
The Examiner respectfully disagrees. As discussed in the present Office Action, claim 20 invokes 35 U.S.C. 112(f) Claim Interpretation. Specification [0063] discloses that “the generator 110, the calculator 120, and the updater 130 may be implemented by the processor”. Specification paragraphs [0058]-[00120] reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. Therefore, the claim is rejected under 35 U.S.C. 112(a) and 112(b). See MPEP 2181(II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI”). 
Applicant’s remarks generally point to “at least FIGS. 3A-10 and paragraphs [0084], [0088], [0092], [0099], [001 03], [00105], [00112], [00116], [00118], and [00123]” as providing the algorithms, but do not identify which specific portions of these paragraphs or drawings disclose the corresponding structure (e.g., the computer and the algorithm) for each of the claimed functions in claim 20 that invokes 35 U.S.C. 112(f). The paragraphs and drawings identified by Applicant reiterate the various claimed functions, but do not clearly identify the corresponding algorithm for each of the claimed functions for which 35 U.S.C. 112(f) is invoked. For example, Fig. 8 reiterates the claimed feature of “calculate reward information associated with the target sentence using a second decoding model; and...generate an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information”, but does not provide description of the algorithm that enables the claimed  “a calculator” and “an updater” (which are processors, see [0063]) to perform the corresponding claimed functions.

Applicant's arguments filed on 08/31/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-27 have been fully considered but they are not persuasive. 
Applicant asserts “the claims to not recite any mathematical relationship-no such mathematical relationships, mathematical formulas or equations, mathematical calculations are recited in the present claims. Thus, claims 1-27 are not directed to an abstract idea and are allowable under 35 U.S.C. § 101”, citing to Examples 38 and 39 of the 2019 PEG Guidance, and to In re Hannun (Remarks, pg. 11-14).
Examiner’s Response:
The Examiner respectfully disagrees. First, it is noted that Applicant has not specifically pointed out which limitation(s) of the claims would not fall under the “mathematical concepts” abstract idea category or which limitations of the present amended claims are analogous to the cited Examples 38 and 39 of the 2019 PEG Guidance, and to In re Hannun. Regarding mathematical calculations, MPEP 2106.04(a)(2)(I)(C) provides the following:
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (emphasis added).

Second, as an example, the current 35 U.S.C. 101 analysis for rejected claim 1 points out that claim 1 recites two limitations directed to “mathematical calculation,” including “generating...reward information associated with the target sentence and the words” (corresponds to mathematical calculation because generating reward, in view of the Specification, amounts to calculating a reward, which is performed through the mathematical calculation of Specification [0083]-[0085] and [0087]-[0089]), and “generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model” (generating an updated model by resetting weights (corresponds to mathematical relationships and equations, see Specification [00109]-[00111] and Fig. 4A; [0087]-[0089])). These limitations are directed to generating “reward information” and updating a model by resetting weights based on the generated “reward information.” Given the broadest reasonable interpretation in light of the specification, these limitations are considered as falling within the "mathematical concepts" grouping. 
For example, the Specification provides the following description of the limitation “generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model”:
“[00109] FIG. 4A is a flowchart illustrating an example of a method of resetting a connection weight of a first decoding model using an objective function. Referring to FIG. 4A, the method of resetting a connection weight of a first decoding model using an objective function includes an operation 410 of calculating the objective function defined by reward information and policy information associated with each of target sentences, and an operation 420 of resetting a connection weight of the first decoding model that maximizes the calculated objective function...For example, target sentences are generated by the updating apparatus in response to a source sentence. In such an example, in operation 410, an objective function J(A) may be calculated using reward information and policy information associated with each of the target sentences as represented by Equation 7 below” (emphasis added, see Specification [00109]-[00111] and Fig. 4A).

Therefore, the broadest reasonable interpretation of the limitation “generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model” is that the generating of an updated model (or updating a model) is through resetting of weights using mathematical calculations involving the calculated reward information, wherein reward information is discussed in the reinforcement learning context (see Specification [00110]). 
Furthermore, the Specification provides the following description of the limitation “generating...reward information associated with the target sentence and the words”: “In operation 320, the reward information associated with the target sentence is calculated using the respective probabilities of the words. For example, reward information                         
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                             
                        
                    associated with the nth target sentence                         
                            
                                
                                    T
                                
                                
                                    n
                                
                            
                        
                     is calculated as represented by Equation 2” (emphasis added, see Specification [0087]). 
Therefore, the broadest reasonable interpretation of the limitation “generating...reward information associated with the target sentence and the words” is that the generation of reward information is through calculations involving mathematical probabilities and equation. See Specification [0083]-[0085] and [0087]-[0089].

Applicant asserts “The present claims recite various features that are simply not capable of being performed in the human mind. For example, claim 1 involves "generating, using a first decoding model, a target sentence corresponding to a source sentence; generating, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence; generating, using the second decoding model, reward information associated with the target sentence and the words; and generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model” which is not a process that can be performed in the human mind”, citing to Examples 37-39 and the 2019 PEG Guidance,  to In re Hannun (Remarks, pg. 14-17). Applicant further asserts “These neural networks involve enormous size and speed of operation for generating target sentences, generating sentences in an order different than the target sentences, determining reward information associated with the target sentences and the sentence, and updating by resetting respective weight are not capable of being performed nor practically performed in the human mind” and cites to Specification [0069] (Remarks, pg. 18).
Examiner’s Response:
The Examiner respectfully disagrees. First, it is noted that Applicant has not specifically pointed out which limitations of the present amended claims are analogous to the cited Examples 37-39 of the 2019 PEG Guidance, and to In re Hannun. Applicant merely states that limitations of claim 1 cannot be performed in the human mind without specifically providing any arguments. Second, as an example, the current 35 U.S.C. 101 analysis for rejected claim 1 points out that claim 1 recites two limitations directed to mental process, including “generating...a target sentence corresponding to a source sentence” (generating a sentence corresponding to another sentence corresponds to evaluation and judgment); and “generating...words of another target sentence in an order different from a generated word order of the target sentence information” (generating words in different orders corresponds to evaluation and judgment). These limitations are directed to generating sentences and generating words, which a human mind is able to perform by evaluation and judgment.
Furthermore, it is noted that the Specification does not define that there are specific “size and speed of operation” associated with the claimed functions. Therefore, the broadest reasonable interpretation of the two identified mental process limitations in amended claim 1 do not have associated “size and speed of operation”. 

Applicant asserts “like In re Hannun, the present claims are directed to the novel technological field of improving accuracy and efficiency in improving the technical fields of neural network processing technology and hardware by providing a more accurate recognition and/or translation, as non-limited examples. See, as a non-limiting example, paragraphs [0076], [00108], [00132], [00143], and [00149] of the originally filed specification. For example, the present disclosure demonstrates that using two networks, as a nonlimiting example, that respectively generate words of a sentence in a different order, may provide more accurate recognition and/ translations, as non-limiting examples” (Remarks, pg. 17). These arguments are reiterated in pg. 19-24 of Remarks, with citations to Enfish and Example 40 of PEG. 
Examiner’s Response:
The Examiner respectfully disagrees. Applicant has only pointed out disclosure of alleged improvements in the Specification, but has not identified which specific limitations reflect the alleged improvements. Specifically, it is unclear which portion of the Specification discusses the “accurate recognition and/ translations” improvements, and which specific limitations are considered additional elements reflecting these alleged improvements. See MPEP 2106.05(a) (“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))”). 
For example, Specification [00149] discusses the “the updating apparatus 800 may update the sentence generation model to provide a sentence of an improved quality”, which is at best an alleged improvement stated in a conclusory manner such that it is “bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.” See MPEP 2106.05(a) (“if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art”). Therefore, as the description in Specification [00149] is stated in a conclusory manner and does not explain what generating a sentence of “improved quality” means and how this is related to “accurate recognition and/ translations”, the Specification is not determined to have disclosed an invention that improves technology or computer function. 
Even if assuming the Specification discloses alleged improvements, the claims do not reflect the alleged improvements. As stated in MPEP 2106.05(a), “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Applicant asserts that as an example, limitations of claim 1 contain limitations that reflect the alleged improvements of “accurate recognition and/ translations”. However, as discussed above, amended claim 1 recites limitations such as “generating...a target sentence...” and “generating...words of another target sentence in an order different...” are directed to the mental processes of evaluation and judgment because a human is able to generate sentences and words, and limitations such as “generating...reward information...” and “generating, based on the reward information, an updated sentence generation model by resetting respective weights...” are directed to mathematical calculations in view of the Specification. Since limitations directed to an abstract idea (mental process or mathematical calculations) cannot provide the improvement, these limitations cannot reflect any alleged improvement, if any, stated in the Specification. Further, as stated in the current rejection, the additional elements in claim 1, including “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to practical integration in Step 2A Prong Two or significant more in Step 2B. See MPEP 2106.05(f). 
Furthermore, the present claimed invention is not analogous to that in Enfish or Example 40. Applicant asserts that “[l]ike the claims of Enfish, the present claims offer improvements in a computer-related technology of verification process or a scenario verification scheme of a circuit design” (Remarks, pg. 21). However, the present claims do not recite any features directed to “a computer-related technology of verification process or a scenario verification scheme of a circuit design.” Further, Example 40 recites claims directed to adaptive monitoring of network traffic data, which are not analogous to the present claimed invention.

Applicant asserts “Therefore, even if the Office finds the claim to be directed to a judicial exception under Revised Step 2A, the Office is obligated to evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)...Here, the Office has offered no evidentiary basis as to how the elements recited in the claims 1-27 do not provide "significantly more" than the recited judicial exception” and “Office incorrectly considers the hardware components recited in the claims 1-27 as individual disparate hardware component, without considering the nonconventional and non-generic arrangement and performance of these components”, citing to Bascom (Remarks, pg. 24-27). 
Examiner’s Response:
The Examiner respectfully disagrees. Regarding Step 2B considerations, MPEP provides the following, “When making a determination whether the additional elements in a claim amount to significantly more than a judicial exception, the examiner should evaluate whether the elements define only well-understood, routine, conventional activity. In this respect, the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the improvement consideration (see MPEP § 2106.05(a)), the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the insignificant extra-solution activity consideration (see MPEP § 2106.05(g))” (emphasis added). Further, the 2019 Revised Patent Subject Matter Eligibility Guidance Advanced Module in slide 37 1 provides the following guidance, “Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should re-evaluate that conclusion in Step 2B” (emphasis added). Further, the 2019 Revised Patent Subject Matter Eligibility Guidance Advanced Module in slide 38 identifies that “Limitations that are not indicative of an inventive concept (aka “significantly more”): Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)”, this guidance is reiterated in MPEP 2106.05(f).
Applicant has not specifically argued why the additional elements of “using a first decoding model”, “using a second decoding model”, “using the second decoding model” do not amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer. As an example, amended claim 1 recites the first and second decoding models at a high level of generality by simply referring them as “decoding model” and adding the word “using” to indicate the models are utilized. The claim does not recite any specificity about the decoding models in claim 1, and does not describe how the models are being utilized. Claim 5 provides some description of the two decoding models being recurrent neural networks, but the claim is still recited at a high level of generality that is nothing more than specifying the model as recurrent neural networks. 
 The recitation of “processor implemented” in claim 1 and similarly in other claims only indicates the claimed invention is implemented by a processor or generic computer component. Applicant argues that “hardware components recited in the claims 1-27 as individual disparate hardware component, without considering the nonconventional and non-generic arrangement and performance of these components”; however, Applicant has not provided arguments supporting this assertion. Claim 1 and 18 recites “processors”, claim 17 recites “A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor”, and claim 20 recites various generic placeholders that are interpreted as processors performing the claimed function. These are recitation of generic computer components that describe the claimed invention being implemented by a generic computer, therefore they do not amount to practical integration or significantly more. See MPEP 2106.05(f).
Therefore, as stated above, the additional elements in claim 1, including “using a first decoding model”, “using a second decoding model”, “using the second decoding model”, and “processor implemented” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to practical integration in Step 2A Prong Two or significant more in Step 2B. See MPEP 2106.05(f). Because these additional elements have not been considered to be insignificant extra-solution activities, they do not require evidentiary support that they are insignificant extra-solution activities that are well-understood, routine, and conventional in Step 2B.
Per the reasons stated above, the 35 U.S.C. 101 rejection to claims 1-27 is maintained. Added claim 28 is rejected under 35 U.S.C. 101, see current rejection for more information.

Applicant's arguments filed on 08/31/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-27 have been fully considered but they are not persuasive. 
Applicant asserts “Accordingly, the bidirectional RNN encoder-decoder of Al Hasan has only a single decoder and the single decoder is to generate a target sentence. In order words, Al Hasan does not disclose a separate decoder that generates a sentence that the order of words is different than the target sentence generated by the first decoder which is required for "words of another target sentence in an order different from a generated word order of the target sentence," of independent claim 1... Accordingly, Al Hasan, at best, discusses that the various approaches can be combined to form an ensemble architecture for paraphrase generation, but Al Hasan does not disclose or suggest that the stacked residual LSTM networks has a decoder that generates a sentence in which an order of words being different from the target sentence which is required for independent claim 1. Furthermore, for the sake of argument, even assuming that the stacked residual LSTM networks has a decoder (which Applicant protests), the combination of the bidirectional RNN encoder-decoder and the stacked residual LSTM networks, would still not disclose or suggest the claimed "generating, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence."” (Remarks, pg. 29-31).
Examiner’s Response:
The Examiner respectfully disagrees. Al Hasan et al. teaches the limitation “generating, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence” in Col. 11 lines 4-20: “Ensemble component 36 is configured to determine a plurality of candidate paraphrases based on both the word-level LSTM model and the character-LSTM model. In some embodiments, the word-level and character-level models may individually generate two or more sets of candidate paraphrases. For example, word-level and character-level candidate paraphrase determinations may be generated by the models where the model can take word-level/character-level inputs at the input layer and generate word-level/character-level outputs at the prediction/output layer (which combined together comprise four sets of candidate paraphrases). Similarly, multiple approaches (e.g. bidirectional encoder-decoder, attention-based soft-search, stacked residual LSTM networks etc.) for generating the models themselves may be combined to produce multiple learning models from the same training corpus, which may contribute multiple different sets of candidate clinical paraphrases” (emphasis added), which teaches different sets of candidate paraphrases are generated from a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) wherein different paraphrases generated from respective models correspond to a second decoding model configured to generate a sentence in an order different from an order of the sentence generated by the first decoding model.
In other words, Al Hasan et al. in Col. 11 lines 4-20 teaches the combination of multiple approaches, including using a bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) to generate the models (both the word-level and character-level models) that take “word-level/character-level inputs” to produce “different sets of candidate clinical paraphrases” as output. Therefore, Al Hasan et al. teaches a first and second decoding model, wherein the stacked residual LSTM networks (corresponds to second decoding model) can be interpreted as producing “different sets of candidate clinical paraphrases” from the bidirectional RNN encoder-decoder (corresponds to first decoding model). The “different sets of candidate clinical paraphrases” being generated from the different models render that the stacked residual LSTM networks (corresponds to second decoding model) can generate a paraphrase (corresponds to another target sentence) that has a different word order because the reference explicitly describes the different models “may contribute multiple different sets of candidate clinical paraphrases”. The broadest reasonable interpretation of the limitation “generating...words of another target sentence in an order different from a generated word order of the target sentence” would include that the two generated sentences can have a different set of words, and that different sets of words would mean the word orders are not the same. The claim does not require that the two sentences must have the same words but arranged in a different order. If this is the interpretation intended, the claim does not reflect this intention. 
Further, Applicant argues that “Al Hasan does not disclose or suggest that the stacked residual LSTM networks has a decoder.” However, it is noted that the claim does not require the second decoding model to have a “decoder” as the claim only requires the use of a “a second decoding model.” The broadest reasonable interpretation of “a second decoding model,” or a decoding model, is a model that is able to decode, or in other words, analyze and interpret an input. Al Hasan et al. in Col. 11 lines 4-20 teaches both the bidirectional RNN encoder-decoder (corresponds to first decoding model) and stacked residual LSTM networks (corresponds to second decoding model) are able to take “word-level/character-level inputs” to produce “different sets of candidate clinical paraphrases” as output, which means that both of these models are able to analyze and interpret input and produce a paraphrase output. Therefore, the stacked residual LSTM networks can be reasonably interpreted as a decoding model.

Applicant asserts “In addition, the Office Action fails to provide explanation as to how the Office relied upon modification would operate in such a way that the second decoder would generate words of
another target sentence in an order different from a generated word order of the target sentence
which is required for independent claim 1... It is respectfully submitted that the Non-Final Office Action fails to explain the relevancy. For example, the pertinence of Al Hasan has not been clearly explained...It is respectfully requested that any next Office Action explain in detail how this modification of the bidirectional RNN encoder-decoder to the claimed first decoding model, and equates the stacked residual LSTM networks to the claimed second decoding model would operate. Applicant also respectfully request the Office provide explanations of why there would be a reasonable expectation for success with such a modification” (Remarks, pg. 31).
Examiner’s Response:
The Examiner respectfully disagrees. First, it is noted that the previous and current office actions do not assert that the Al Hasan et al. reference has been modified by itself. Therefore, there is no need to explain why there would be “a reasonable expectation for success with such a modification.” Indeed, the office action is very clear that Al Hasan et al., specifically in Col. 11 lines 4-20, has been relied upon to teach the limitation “generating, using a second decoding model, words of another target sentence in an order different from a generated word order of the target sentence” wherein the citation discusses one embodiment in the primary reference Al Hasan et al. and the embodiment discloses two decoding models. Therefore, the office action did not assert to have modified one embodiment of Al Hasan et al. with another embodiment of Al Hasan et al. 
Further, Title 37 C.F.R. 1.104(c)(2) states “The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified” (emphasis added). It is apparent to one of ordinary skill in the art the pertinence of the Al Hasan et al. reference because Al Hasan et al. discloses training and applying neural network models for clinical phrase generation, which corresponds to sentence generation (as an example, see Col. 1 lines 20-60). The pertinence of the reference would be that Al Hasan et al. is analogous art to the claimed invention because they are directed to sentence generation models. Nevertheless, for the purpose of clarity, the office action has specifically identified the pertinence of all the relied-upon references in the 35 U.S.C. 103 rejection, including the Al Hasan et al. reference. For example, in the 35 U.S.C. 103 rejection of claim 1, the office action identified that “Al Hasan et al. and Hendricks et al. are analogous art to the claimed invention because they are directed to sentence generation models.” See MPEP 2141.01(a).   

Applicant asserts “It is respectfully submitted that Al Hasan clearly discusses a reinforcement component 38, which is separate and different than the model component 34, and which is not a decoder, that determine a reward information...Accordingly, Al Hasan discusses that the reinforcement component 38, and not a decoder, determines a reward function” (Remarks, pg. 32-33).
Examiner’s Response:
The Examiner respectfully disagrees. Al Hasan et al. teaches the limitation “generating, using the second decoding model, reward information associated with the target sentence and the words” in Col. 11 lines 37-41: “Reinforcement component 38 selects individual candidate paraphrases from the possible paraphrases determined by ensemble component 36 and determines how good the candidate paraphrase is with respect to the target sentence using a reward function”, which teaches calculating reward information using paraphrases (correspond to target sentences) generated from first and second encoding models (through the ensemble component). Al Hasan et al. in Fig. 6 further teaches the outputs of the ensemble component undergo the reinforcement learning process, which produces the reward information as described in Col. 11 lines 37-41. The broadest reasonable interpretation of the limitation “generating, using the second decoding model, reward information associated with the target sentence and the words” requires the reward information is generated “using” the second decoding model, but the claim does not specify the second decoding model directly outputs the reward information. Therefore, Al Hasan et al. in Fig. 6 and Col. 11 lines 37-41 reasonably disclose that the generation of reward information by the “Reinforcement component 38” requires the usage of the ensemble component (including both the first and second decoding models, as discussed in the above responses). Fig. 6 is reproduced below for reference:

    PNG
    media_image11.png
    594
    725
    media_image11.png
    Greyscale

Applicant asserts “Applicant respectfully disagrees. At the outset, Hendricks does not disclose or suggest a second decoding model that generates words of another target sentence in an order different from a generated word order of the target sentence of independent claim 1. Accordingly, Hendricks cannot be interpreted to disclose or suggest generating, using the second decoding model, reward information associated with the target sentence and the words of independent claim 1. As a result, Hendricks cannot be possibly and reasonably interpreted to disclose or suggest the claimed "generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model," of independent claim 1” (emphasis added, Remarks, pg. 34).
Examiner’s Response:
The Examiner respectfully disagrees. First, the office action does not rely on Hendricks et al. for teaching the limitation “generating, using the second decoding model, reward information associated with the target sentence and the words” pointed out by Applicant’s arguments. The office action has clearly established the primary reference, Al Hasan et al., teaches the asserted limitation. Please see the current office action for more information. Second, although Hendricks et al. is not relied upon for teaching the claimed generation of reward information, this reason does not preclude the application of Hendricks et al. for the limitation “generating, based on the reward information, an updated sentence generation model by resetting respective weights of nodes in the first decoding model” because this limitation is directed to generating an updated model by resetting weights of the first decoding model, which is separate from “a second decoding model that generates words of another target sentence in an order different from a generated word order of the target sentence” as asserted in the arguments.

Applicant asserts “Accordingly, although Hendricks discusses a reward and updating the weights, as Hendricks relates to a sentence generated conditioned on an image, the reward of Hendrick cannot be reasonably be interpreted as the claimed reward information which is associated with a target sentence generated by a first decoding model and a sentence generated by a second decoding model in which an order of words of the sentence is different than the target sentence. It is respectfully submitted that the Office cannot only choose or pick the updating the weights based on a reward of Hendricks, and propose to modify Al Hasan to include such feature of Hendricks without considering the association of the generated sentence and images of Hendricks. Additionally, it is respectfully requested that any next Office Action explain in detail how this modification of Al Hasan to incorporate the reward and updating a model of Hendricks associated with images would operate. Applicant also respectfully request the Office provide explanations of why there would be a reasonable expectation for success with such a modification” (Remarks, pg. 34-35).
Examiner’s Response:
The Examiner respectfully disagrees. Hendricks et al. teaches generating an updated sentence generation model by resetting respective weights of nodes in the first decoding model based on the calculated reward information (Fig. 2 and Fig. 3 teach generating a joint classification and explanation model (corresponds to updated sentence generation model) that produces sentences that describe images wherein the joint classification and explanation model includes a recurrent explanation generator model (corresponds to a first decoding model) that decodes images and produces corresponding sentence descriptions; Fig. 3 and pg. 9 first full paragraph: 
    PNG
    media_image1.png
    193
    804
    media_image1.png
    Greyscale
 teach updating (correspond to resetting) weights of nodes in the recurrent explanation generator model (corresponds to a first decoding model) based on calculated reward information).
The broadest reasonable interpretation of the limitation in question requires generating an updated model based on resetting weights of a first decoding model based on reward information. Al Hasan et al. discloses the first decoding model is a type of recurrent neural network (bidirectional RNN encoder-decoder). Analogously, the secondary reference Hendricks et al. discloses updating a recurrent neural network model by updating its weights using calculated reward information, thus generating an updated model. While Al Hasan et al. does not appear to explicitly disclose the specific way of updating the model required by the claim, Hendricks et al. discloses the updating includes a step of updating the weights based on reward information. There would be a reasonable expectation of success for the modification given that both references disclose training of recurrent neural networks to produce textual output sentence (paraphrase/explanation). The fact that Hendricks et al. “aims to produce an explanation which describes visual content present in a specific image instance while containing appropriate information to explain why the image belongs to a specific category” (See Hendricks et al. Section 3) does not mean that it cannot be combined with Al Hasan et al. More specifically, Hendricks et al. in Fig. 3 teaches that it takes both image and text as input, therefore it would be compatible with the teachings of Al Hasan et al., which teaches providing text inputs to the recurrent neural network. Moreover, regarding rationale to combine, MPEP 2144 provides the following: 
“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").” (emphasis added).

Further, it is reminded that “[the] reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” See MPEP 2144.
As discussed in the office action, one of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel reinforcement learning based loss which allows us to influence the kinds of sentences generated with a sentence level loss function” (Hendricks et al. pg. 16 Section 6). This is a reasonable rationale for combining the references because the primary reference Al Hasan et al. contemplates the importance of sentence-level information along with word-level and character-level information (see Col. 1 lines 57-63), and the secondary reference Hendricks et al. discloses that leveraging sentence-level loss function in a neural network based framework for sentence generation would be desirable (Hendricks et al. pg. 9 first full paragraph discusses the loss information is used to update the weights of the model). 
Applicant relies on the arguments above regarding claim 1 for independent claims 18 and 20 and the respective dependent claims of claims 1, 18, and 20. Therefore, the above responses are applicable for these claims. 
Per the reasons stated above, the 35 U.S.C. 103 rejection to claims 1-27 is maintained. Added claim 28 is rejected under 35 U.S.C. 103, see current rejection for more information.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Primary Examiner, Art Unit 2125                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Advanced training module [PPT] (posted March 6, 2019)” on https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility